Curia, per

Richardson, J.
The indictment charges that the defendant, Henry Boice, did sell and deliver, to a certain slave of William Patton, spirituous liquors, &c. “ not having a written order of or from the said William Boice, [instead of Patton\ or of or from any other person having the care and management of said slave, to sell or deliver the said spirituous liquors to the said slave,” &c.
Both the A. A. 1817, (p. 25,) and A. A. 1834, (p. 12,) under one or both of which this indictment is preferred, prohibit such selling and delivery to a slave, without the written order of the owner, or of some person having the care and *78management of the slave. Now, indictments upon statutes must state all the facts and circumstances which make up the definition of the offence, so as to bring the party accused precisely within the statute, (The State vs. Foster, 3 M’C. 442; The State vs. O’Bannon, 1 Bailey R. 144,) and nothing can be taken by mere intendment.
Yeadon Sf Macbeth for the motion; Bailey, contra.
In the indictment before us, the trading is charged to have been without the order “ of the said William Boice, or of any other person having the care or management of the said slave.” There is no negation of Boice having had the written order of the owner, William Patton, without which averment the offence defined by the statute is not set forth completely in the indictment; for it might be, for aught that appears, that the defendant did have such an order, which would take his case out of the statute.
Judgment arrested;
Gantt, Butler and Earle, JJ. concurring.